DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    TOOTIE DISCOUNT PALACE, LLC,
                              Appellant,

                                       v.

PTX PERFORMANCE PRODUCTS, INC., HUY INTERNATIONAL, INC.,
a Florida corporation, and GLOBAL BRAND CLOSEOUT, LLC, a Florida
                       Limited Liability Company,
                               Appellees.

                               No. 4D15-1620

                                [April 6, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack Tuter, Judge; L.T. Case No. 14-19925(14).

    John Elias of Law Offices of John Elias, Pembroke Pines, for appellant.

  David M. Levine and Ernesto M. Rubi of Carey Rodriguez Milian Gonya,
LLP, Miami, for appellee PTX Performance Products, Inc.

PER CURIAM.

    The trial court did not abuse its discretion in denying Appellant’s
motion to intervene post-judgment. Such motions are not appropriate
when there is an alternative procedure that is available to protect the
interest of the moving party. De Sousa v. JP Morgan Chase, N.A., 170 So.
3d 928, 931 (Fla. 4th DCA 2015). Here, Appellant had available to it
section 56.16, Florida Statutes (2015), which provides that “any person
other than the defendant in execution [who] claims any property levied on
. . . may obtain possession of the property” by following certain
procedures.1 Because Appellant had this alternate procedure available to
it, Appellant’s motion to intervene was inappropriate and properly denied.

   We dismiss Appellant’s issue regarding attorneys’ fees as not yet ripe;
the trial court merely reserved jurisdiction to assess future attorneys’ fees

1 We note that the 2016 amendment to this statute, not yet in effect, appears to
simply clarify pronouns in the statute and does not substantively alter its
availability under the facts of this case.
and did not actually make a grant of fees. See Winkelman v. Toll, 632 So.
2d 130, 131-32 (Fla. 4th DCA 1994). No motion for fees was made in this
Court, so no appellate attorneys’ fees should be awarded.

   Affirmed in part; dismissed in part.

STEVENSON, GROSS and FORST, JJ., concur.

                            *        *       *

   Not final until disposition of timely filed motion for rehearing.




                                     2